DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the basis of the attenuation factor” it is not clear which the basis of the attenuation factor is the applicant intended since the basis of the attenuation factor does not appear clear defined and it lacks of antecedent basis. Further clarification is needed.
Claim 2 which states “the basis of the power supply voltage” it is not clear which the basis of the power supply voltage is the applicant intended since the basis of the 
Claim 3 which states “the basis of the characteristics of the predetermined vacuum tube” it is not clear which the basis of the characteristics of the predetermined vacuum tube is the applicant intended since the basis of the characteristics of the predetermined vacuum tube does appear lacks of antecedent basis. Further clarification is needed.
Claim 4 which states “the power supply voltage of the second amplification part” it is not clear which power supply voltage is the applicant intended since it lacks of antecedent basis. Further clarification is needed.
Claim 7 which states “the basis of the clip voltage as an actual voltage limiting value” it is not clear which the basis of the clip voltage as an actual voltage limiting value is the applicant intended since it lacks of antecedent basis. Further clarification is needed.
Claim 8 is rejected in the same manner as discussed above in claim 7.
Claim 9 which states “an attenuation factor of an input audio signal” it is not clear which an attenuation factor of an input audio signal it the applicant intended since there multiple an attenuation factor and  an input audio signal being cited. It is notice claim 9 depends on claim 1.
Claim 10 is rejected in the same manner as discussed above in claim 9.
Claim 12-14 are rejected in the same manner as discussed above in claims 2-4.
Claim 17 & 18 are rejected in the same manner as discussed above in claims 7 & 8.

Claims 5-6 &15-16, are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodrigo et al (IDS, ES 2319955 B2, of record) (hereinafter, Rodrigo).
Insofar claims 1 & 11 are understood, Rodrigo (Figs. 1-4) discloses a distortion imparting device comprising: a first amplification part (transistor 14) which attenuates an input audio signal on the basis of an attenuation factor set by a user (not shown) and amplifies the attenuated audio signal; a second amplification part (transistor 16) serially connected to the first amplification part; and a limiting part (limiting circuit 7, also see detail Fig. 13) which is connected between an output terminal of the first amplification part and an input terminal of the second amplification part and limits an input voltage of the second amplification part to a clip voltage that is predetermined (see Fig. 3, see variable resistor), wherein the limiting part would determine the clip voltage on a basis of the attenuation factor (note that the circuit 7 being connected with the attenuation part .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-10, 17 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo.
Regarding claim 7, Rodrigo teaches all of the limitations as discussed above in claim 1 except for the clip voltage is a reference value and the limiting part sets a value 
Claims 9-10 are rejected in the same manner as discussed above in claim 7.
Claims 17 & 19-20 are rejected in the same manner as discussed above in claims 7 & 9-10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843